Citation Nr: 1020429	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-39 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for respiratory 
disorder, claimed as breathing problems due to asbestos 
exposure or inhalation of coal smoke.


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from May 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  

The issue of entitlement to service connection for a 
respiratory disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's service treatment records fail to show any 
documentation of hearing loss and reflect that the Veteran 
denied experiencing a hearing loss in service.

2.  The only medical opinion of record fails to relate the 
Veteran's current bilateral hearing loss to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§  3.303, 3.385 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

With regard the duty to notify, VA's notice requirements were 
fulfilled by a letter dated in November 2006, which was sent 
prior to the issuance of the rating decision on appeal and 
which advised the Veteran of the criteria for establishing 
service connection.  

Regarding VA's duty to assist, the Board finds that all 
relevant facts have been properly developed and that all 
available evidence necessary for equitable resolution of the 
issues on appeal has been obtained.  The Veteran's service 
and VA treatment records have been obtained, as well as the 
Veteran's service personnel and Social Security 
Administration (SSA) records.  Moreover, the Veteran has not 
appropriately and adequately identified any evidence relevant 
to the instant claim that is not of record.  The Veteran was 
examined for VA purposes in connection with his hearing loss 
claim, with a medical opinion provided, and he was offered 
the opportunity to testify at a hearing before the Board, but 
he declined.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the Veteran's claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.

II.  Service Connection

The Veteran contends that he has bilateral hearing loss as 
the result of in-service noise exposure without hearing 
protection, including exposure to noise produced by operating 
bull dozers, bucket loaders, five-ton dump trucks, air 
compressors, and inflating and deflating pontoons.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2008).

Regarding the Veteran's bilateral hearing loss claim, the 
Board notes that a hearing loss disability is defined by 
regulation.  For purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater;  when 
the auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran's service treatment records do not reflect that 
he reported or was diagnosed with a hearing loss in service, 
and at separation from service, the Veteran's ears were 
clinically assessed as normal.  In his separation medical 
history report, the Veteran reported some ear, nose, and 
throat problems, described by the reviewing physician as 
problems for which the Veteran had sought sick call treatment 
(the Veteran's service treatment records reference his 
complaints of a sore throat and nasal congestion), but the 
Veteran specifically denied ever having experienced any 
hearing loss.

The Veteran's service personnel records show his assignment 
to Company C of the 82nd Engineer Battalion, which would be 
consistent with the forms of in-service noise exposure 
described by the Veteran.   

The first hearing loss treatment is reflected in a February 
2001 VA record, at which time the Veteran reported a twenty 
year history of hearing loss.  An April 2001 audiological 
evaluation noted that the Veteran was wearing a nineteen-
year-old right ear hearing aid, and the treating audiologist 
diagnosed the Veteran with moderate to severe bilateral 
sensorineural hearing loss.  Subsequent VA treatment records 
continue to reflect the Veteran's bilateral hearing loss and 
allude to his history of Meniere's disease.  A February 2009 
VA treatment record reflects that the Veteran's most recent 
episode of Meniere's disease was approximately one year prior 
to the time of treatment.  A March 2009 VA treatment record 
includes the Veteran's belief that his current bilateral 
hearing aids are necessary due to his Meniere's disease and 
that he first experienced a left ear hearing loss in 1976, 
and that his right ear hearing loss began some time 
thereafter.  A May 2009 VA treatment record reflects a 
notation that the Veteran has bilateral hearing aids due to 
his Meniere's disease.

The Veteran was afforded a VA audiological examination in 
December 2009, during which the Veteran reported that the 
onset of his current hearing loss was in approximately 1973 
or 1974 and that he was diagnosed with Meniere's disease in 
the late 1970's or early 1980's.  The Veteran also reported 
no pre-service or post-service occupational noise exposure, 
but stated that he had recreational noise exposure from 
hunting.  On physical examination, the examiner noted that 
the Veteran's tympanic membranes appeared to be abnormal, and 
based on audiometric testing, the examiner diagnosed the 
Veteran with moderately severe to severe right ear 
sensorineural hearing loss and moderate to severe left ear 
sensorineural hearing loss.  (The Board notes that the 
audiometric testing revealed bilateral hearing loss as 
defined for VA purposes.)  However, after reviewing the 
Veteran's claims file, the examiner opined that the Veteran's 
current bilateral hearing loss was less likely than not 
caused by or due to military noise exposure, as the Veteran's 
separation physical examination report noted normal hearing.

The Board finds that the VA examiner's opinion failing to 
relate the Veteran's current hearing loss to service is 
consistent with the evidence of record.  While the Veteran 
reports exposure to acoustic trauma in the form of heavy 
machinery noise during service, the Veteran did not seek 
treatment for any hearing complaints during service and 
affirmatively denied ever having experienced any hearing loss 
at separation from service.  Moreover, no ear abnormalities 
were noted at separation, and audiometric testing performed 
at separation revealed no evidence of any hearing loss.  The 
Veteran's treatment records also reflect his report of 
experiencing hearing loss several years after his discharge 
from service and that his hearing loss was thereafter 
assessed as a symptom of his Meniere's disease.  Furthermore, 
treatment records reflect the Veteran's belief that his 
current bilateral hearing loss, for which he has been 
prescribed bilateral hearing aids, is attributable to his 
Meniere's disease, and not service.  

To the extent that the Veteran's current hearing loss could 
be attributable to acoustic trauma as opposed to Meniere's 
disease, the Board notes that VA treatment and SSA records 
reflect the Veteran's report of post-service occupational 
careers as a welder, meat market employee, and dry wall 
installer and chronicle his related duties, including the 
operation of power tools. Moreover, the Veteran reported 
recreational noise exposure from hunting during his recent VA 
examination.  Thus, the evidence of record reflects 
occupational and recreational noise exposure in the more than 
40 years since his discharge from service, as well as the 
Veteran's reports of noise exposure during his two-year 
period of service.   

Accordingly, the Board concludes that the record as a whole 
does not suggest that the etiology of the Veteran's current 
bilateral hearing loss is service-related.  

The Board specifically acknowledges its consideration of the 
lay evidence of record when promulgating this decision, 
including the Veteran's submitted statements and statements 
made in the context of receiving medical treatment, seeking 
SSA disability, and during his VA examination.  The Board 
notes that the Veteran is competent to report the onset of 
his bilateral hearing loss and his current symptomatology.  
See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay 
person is competent to report symptoms based on personal 
observation when no special knowledge or training is 
required).  However, the Veteran is not medically qualified 
to relate his current bilateral hearing loss to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons, such as the Veteran, are not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation).  Moreover, the evidence of record reflects the 
Veteran's own belief that his current bilateral hearing loss 
is attributable to his post-service development of Meniere's 
disease, and the Veteran has not submitted any medical 
opinion relating his current hearing loss to service.

Given the evidence of record reflecting that the Veteran 
denied experiencing hearing loss in service and had no 
hearing loss at separation from service, coupled with the 
only medical opinion of record which fails to relate the 
Veteran's current bilateral hearing loss to service, the 
Board concludes that a basis for granting service connection 
for bilateral hearing loss has not been presented, and the 
Veteran's appeal is therefore denied.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Board finds that further evidentiary development is 
warranted before the Veteran's respiratory disorder service 
connection claim may be adjudicated on its merits.

When the Veteran filed his initial application for VA 
compensation (VA Form 21-526), he did not specifically allege 
that he was seeking service connection for a respiratory 
disorder, but affirmed having been exposed to asbestos in 
service and reported that his exposure had resulted in 
breathing problems.  The RO consequently construed the 
Veteran's response as a service connection claim for a 
respiratory disorder, claimed as breathing problems.  
Subsequent statements do not reflect that the Veteran 
provided any more specifics regarding his reported in-service 
asbestos exposure.  In response to the RO's request for such 
information, the Veteran reported that his current 
respiratory difficulties were attributable to his inhalation 
of coal smoke during service.  The Veteran submitted a 
picture, presumably of himself and a fellow service-member 
during service, and asserted that this picture demonstrated 
his exposure to coal smoke during service.  The Veteran seems 
to contend that he sought proximity to coal furnaces for 
warmth but would awake with coal smoke residue ("smut") on 
himself and inside his nose, thereby resulting in his current 
respiratory disorder.

The Veteran's service treatment records reflect that he 
sought treatment for a stuffy head and dry cough in November 
1966.  Additionally, three March 1967 treatment records 
reflect the Veteran's report of respiratory complaints, 
including coughing, and that his complaints were initially 
assessed as a cold and later assessed as an upper respiratory 
infection.  On separation, the Veteran's lungs and chest were 
assessed as normal, with a corresponding chest x-ray 
revealing no abnormalities.  Additionally, the Veteran's 
separation medical history report reflects that he denied 
ever having experienced asthma, shortness of breath, or a 
chronic cough.

The Veteran's post-service treatment records reflect that he 
has been diagnosed with chronic obstructive pulmonary disease 
(COPD), and his more than forty-year history of cigarette 
smoking is noted in his treatment records.  

While the evidence of record does not suggest that the 
Veteran's current respiratory disorder is attributable to 
service, given the evidence of the Veteran's respiratory 
complaints in service and a currently diagnosed respiratory 
disorder, VA is nevertheless compelled pursuant to its duty 
to assist to provide the Veteran with an appropriate VA 
medical examination and opinion to address the potential 
relationship between the Veteran's current respiratory 
disorder and service.  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Furthermore, the Veteran's SSA records reflect his reports of 
receiving treatment from several medical providers.  The 
reported treatment potentially relevant to the instant claim 
includes treatment from Dr. Robert Decoux of The Hattiesburg 
Clinic in Hattiesburg, Mississippi, and treatment from Carol 
Thompson, R.N., of the Eure-Lay Clinic in Bay Springs, 
Mississippi.  As those treatment records are not currently 
associated with the Veteran's claims file, efforts to obtain 
them should be made.  Additionally, any outstanding VA 
medical treatment records should be obtained.  38 C.F.R. § 
3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of the Veteran's VA 
medical treatment records from January 
2010 to the present.

2.  With any assistance necessary from the 
Veteran, attempt to obtain copies of the 
Veteran's treatment records from The 
Hattiesburg Clinic in Hattiesburg, 
Mississippi, and from the Eure-Lay Clinic 
in Bay Springs, Mississippi.

3.  Next, schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of any currently 
diagnosed respiratory disorder.  

The examiner should be provided with a 
copy of the claims folder for review.  The 
examiner is then asked to review it, 
noting the in-service respiratory type 
complaints, the Veteran's 40 year smoking 
history and his theories of entitlement 
regarding coal smoke and asbestos particle 
inhalation in service, and offer an 
opinion as to whether it is as likely as 
not that any currently diagnosed 
respiratory disorder was incurred in 
service.  

A complete rationale should also be 
provided for any opinion expressed.  If 
the examiner determines that a medically-
sound opinion cannot be reached, it is 
requested that an explanation as to why 
that is so be included.

4.  When the requested development has 
been completed, and any other development 
accomplished as may be indicated as a 
result of information received based on 
the foregoing actions, the claim should be 
re-adjudicated.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.  
Thereafter, the claim should be returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


